               Case 3:20-mj-70028-MAG Document 29 Filed 04/15/20 Page 1 of 5


                                                                                    Apr 15 2020

 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   S. WAQAR HASIB (CABN 234818)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           scott.joiner@usdoj.gov
             waqar.hasib@usdoj.gov
 9           robert.leach@usdoj.gov

10 Attorneys for United States of America

11                                    UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                         )   NO. CR 20-MJ-70028 MAG
15                                                     )
             Plaintiff,                                )   STIPULATION TO CONTINUE HEARING AND
16                                                     )   EXCLUDE TIME FROM APRIL 16, 2020 TO
        v.                                             )   MAY 21, 2020; ORDER
17                                                     )
     MOHAMMED COLIN NURU and                           )
18   NICK JAMES BOVIS,                                 )
                                                       )
19           Defendants.                               )

20

21
             The parties appeared for a status hearing on February 27, 2020 and the matter was continued and
22
     time was excluded to March 19, 2020. The court granted a subsequent continuance to April 16, 2020 in
23
     light of the COVID 19 pandemic and shelter-in-place orders for the City and County of San Francisco
24
     and surrounding areas. In light of ongoing shelter-in-place orders, the parties now request that the
25
     matter be continued to May 21, 2020.
26
             It is further stipulated by and between counsel for the United States and counsel for the
27
      defendants, Mohammed Nuru and Nick Bovis, that time be excluded under the Speedy Trial Act from
28

     STIPULATION TO EXCLUDE TIME AND ORDER
     CR 20-MJ-70028 MAG
              Case 3:20-mj-70028-MAG Document 29 Filed 04/15/20 Page 2 of 5




 1 April 16, 2020 through May 21, 2020. Each defendant waives the time for a preliminary hearing on the

 2 Complaint under Rule 5.1 of the Federal Rules of Criminal Procedure through May 21, 2020. Pursuant

 3 to stipulations, the Court previously excluded time under the Speedy Trial Act through and including

 4 April 16, 2020, in light of the complexity of the case – which the government represents involves more

 5 than 1,500 recorded calls or conversations and thousands of pages of documents – the time available for

 6 indictment, and for effective preparation of counsel.

 7          For the same reasons, the parties stipulate and agree that excluding time from April 16, 2020

 8 through and including May 21, 2020 will allow for the effective preparation of counsel and is

 9 appropriate based on the complexity of the case and the amount of time necessary to return and file an

10 indictment under the circumstances within the time specified by 18 U.S.C. § 3161(b). See 18 U.S.C.

11 §§ 3161(h)(7)(B)(ii), 3161(h)(7)(B)(iii), 3161(h(7)(B)(iv); see also United States v. Pete, 525 F.3d 844,

12 852-53 (9th Cir. 2008) (“the STA makes no distinction regarding the applicability of the exclusions

13 under § 3161(h)(1) to the pre-indictment period (governed by § 3161(b)) and the pretrial period

14 (governed by §§ 3161(c) and (e)).”); United States v. Murray, 771 F.2d 1324, 1328 (9th Cir. 1985) (“In

15 cases of relative complexity, with multiple defendants and ongoing investigations such as here, it may

16 be quite unreasonable to expect the preparation and return of an indictment within thirty days… In the

17 case at bar, efficiency and economy were definitely served by the sixty day extension.”).

18          The parties further stipulate and agree that the ends of justice served by excluding the time from

19 April 16, 2020 through and including May 21, 2020 from computation under the Speedy Trial Act

20 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A),

21 (B)(ii)-(iv).

22          SO STIPULATED.

23 DATED: April 14, 2020                                          /s/
                                                           SCOTT D. JOINER
24                                                         S. WAQAR HASIB
                                                           Assistant United States Attorneys
25

26 DATED: April 14, 2020                                         /s/
                                                           ISMAIL RAMSEY
27                                                         RAMSEY & EHRLICH, LLP
                                                           Counsel for Defendant Mohammed Nuru
28

     STIPULATION TO EXCLUDE TIME AND ORDER CR 20-
     MJ-70028 MAG
            Case 3:20-mj-70028-MAG Document 29 Filed 04/15/20 Page 3 of 5




 1

 2 DATED: April 14, 2020                              /s/
                                                MICHAEL STEPANIAN
 3                                              GILBERT EISENBERG
                                                Counsel for Defendant Nick Bovis
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXCLUDE TIME AND ORDER CR 20-
     MJ-70028 MAG
              Case 3:20-mj-70028-MAG Document 29 Filed 04/15/20 Page 4 of 5




 1                                                   ORDER

 2          Pursuant to stipulation, the appearance currently set for April 16, 2020 is HEREBY

 3 CONTINUED to May 21, 2020.

 4          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 5 Court further finds that failing to exclude the time from April 16, 2020 through and including May 21,

 6 2020, would unreasonably deny defense counsel and the defendant the reasonable time necessary for

 7 effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

 8 The Court also finds that excluding the time from April 16, 2020 through and including May 21, 2020,

 9 is appropriate in light of the complexity of the case, which the government represents involves more

10 than 1,500 recorded calls or conversations and thousands of pages of documents, and the amount of time

11 necessary to return and file an indictment under the circumstances within the time specified by 18

12 U.S.C. § 3161(b). See 18 U.S.C. §§ 3161(h)(7)(B)(ii), 3161(h)(7)(B)(iii); see also United States v. Pete,

13 525 F.3d 844, 852-53 (9th Cir. 2008) (“the STA makes no distinction regarding the applicability of the

14 exclusions under § 3161(h)(1) to the pre-indictment period (governed by § 3161(b)) and the pretrial

15 period (governed by §§ 3161(c) and (e)).”); United States v. Murray, 771 F.2d 1324, 1328 (9th Cir.

16 1985) (“In cases of relative complexity, with multiple defendants and ongoing investigations such as

17 here, it may be quite unreasonable to expect the preparation and return of an indictment within thirty

18 days… In the case at bar, efficiency and economy were definitely served by the sixty day extension.”).

19           The Court further finds that the ends of justice served by excluding the time from April 16, 2020

20 through and including May 21, 2020, from computation under the Speedy Trial Act outweigh the best

21 interests of the public and the defendant in a speedy trial. Therefore, and with the consent of the parties,

22 IT IS HEREBY ORDERED that the time from April 16, 2020 through and including May 21, 2020 shall

23 be excluded from computation under the Speedy Trial Act. 18 U.S.C. §§ 3161(h)(7)(A),

24 / /

25 / /

26 / /

27 / /

28 / /

     ORDER EXCLUDING TIME CR 20-
     MJ-70028 MAG
             Case 3:20-mj-70028-MAG Document 29 Filed 04/15/20 Page 5 of 5




 1 (B)(ii)-(iv). The Court also orders that the time for a preliminary hearing be extended under Rule 5.1 of

 2 the Federal Rules of Criminal Procedure.
                                                                          ISTRIC
 3          IT IS SO ORDERED.                                        TES D      TC
                                                                   TA




                                                                                             O
                                                              S
 4




                                                                                              U
                                                             ED




                                                                                               RT
             April 15, 2020




                                                         UNIT
 5 DATED: ___________________                                                    D
                                                                  ___________________________
                                                                  HON. G RANTES. HIXSON
                                                                       THOMAS




                                                                                                      R NIA
 6                                                                UNITED STATES MAGISTRATE JUDGE
 7                                                                                                s
                                                                                      M. Cousin




                                                         NO
                                                                            thanael
                                                                   Judge Na




                                                                                                      FO
 8




                                                           RT




                                                                                                  LI
                                                                  ER




                                                             H
 9




                                                                                             A
                                                                       N                       C
10                                                                         D IS T IC T    OF
                                                                                 R
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER EXCLUDING TIME CR 20-
     MJ-70028 MAG
